DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that the present application has at least two (2) related foreign filings or publications in other countries. Applicant is reminded of the duty under 37 CFR 1.56(a) to disclose information material to patentability, such as (a) Office Actions and prior art related to the claimed invention which have been cited during prosecution of these related filings, (b) prior foreign or domestic filings by Applicant(s) which are related to the claimed or disclosed invention and which constitute prior art, (c) related brochures, dissertations, or other research publications, including that which has been authored by one or more inventors listed under this application or by other individuals under which or along which one or more inventors may have been working, and (d) any other relevant prior art Applicant may be aware of.

Response to Amendment
The amendment filed on 16 February 2021 has been entered, leaving claims 33-61 pending, of which claim 33 remains withdrawn and claims 34-61 are new.

Response to Arguments
Arguments presented on 16 February 2021 with respect to claim amendments are moot in view of new grounds of rejection outlined below.
Claim Objections
Claims 34-61 are objected to because of the following informalities:  
At each of lines 2 and 3 of claim 34, it is believed that terms such as “of the” should be added between “each” and “spherical”, and that “member” should be changed to “members”.
At line 6 of claim 34, it is believed that terms such as “of the” should be added between “each” and “processing”, and that “device” should be changed to “devices”.
At each of lines 11 and 14 of claim 34, it is believed that terms such as “of the processing procedure” should be added after “production step”.
Throughout claim 56, it is believed that terms such as “a corresponding one of” should be added prior to recitations of “the molding die”, that “die” in these recitations should be changed to “dies”, and that terms such as “from a corresponding one of the spherical receptacle members” should be added after “rotomolded product” in the 2nd to last line.
In claim 57, the recitation of “or” prior to “a raw material color” should be deleted.
At each of lines 1 and 3 of claim 59, “one” should be added after “that”.
Appropriate correction is of these issues (a)-(f) is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, in particular due to the claim 54-55 implication that the dedicated code thereof is somehow separate from the installation, whereas the originally filed specification clearly stipulates this code as being a component of the installation itself.
Appropriate correction by amendment is required, for example by adopting those suggested by the Examiner’s proposed amendments for allowance provided with this Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 34-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The following limitations, in particular, raise indefiniteness issues:
It is not clearly conveyed that the claim 34 line 2 and 3 recitations of “each receptacle member” in fact refer back to each “of the” plurality of spherical receptacle members first recited at lines 1-2, which leaves the scope of this claim unclear. A suggested correction appears under objection (a) above.
The same or similar indefiniteness issue (a) above exists also for the claim 34 line 6 recitation of “each processing device”, a suggested correction for which appears under objection (b) above.
Antecedent basis is not clearly conveyed as to whether the claim 34 line 11 and 14 “at least one” and “next production step” are in fact steps of the line 8 “processing procedure” or may be construed as distinct therefrom. If the former of these interpretations is intended, a suggested correction to this effect appears under objection (c) above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 46 first recites “a transport arm” as the broad recitation, and the claim goes on to recite “a rotatably mounted transport arm” which is the narrower statement of the range/limitation. The claim is considered indefinite, for example because there may be a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or is a required feature of the claims.
The scope of claims 54-55 is considered indefinite because although claim 53 first defines the dedicated code as being a component of the installation as a whole, claim 54 goes on to require that the code is readable by the installation and claim 55 further states that the code is transmitted “to” the installation, each of which imply that the code is instead separate from the installation as a whole and must be retrieved thereby. A 
The numerous claim 56 recitations of “the molding die” (singular) differs in number with the claim 34 provision of “at least one” spherical receptacle member each having a molding die, thereby raising a question as to whether claim 56 is intending to further limit the “at least one” recitation of claim 34 to be limited to strictly one spherical receptacle member and associated die (in which case this should be specified), whether only one of the at least one die of claim 34 is being referenced regardless of how many are provided, or whether these recitations are each intended to be interpreted as “a corresponding one of the molding dies” as suggested under objection (d) above. Each of these three options should be reviewed before an appropriate correction is made.
The same or similar indefiniteness issue (f) exists also for the claim 56 reference to “the rotomolded product” (singular) in the 2nd to last line thereof, and should be addressed with an appropriate correction such as that suggested under objection (d) so long as the suggested correction to indefiniteness issue (f) (also under objection (d)) is also adopted.
It is unclear whether the claim 59 line 1 and 3 recitation of “that” rotating station is intended to refer back to that “one” rotation station of claim 58, or may be construed as referring to a rotating station distinct therefrom. If the former of these interpretations is intended, a suggested correction to this effect appears under objection (f) above.
Appropriate correction of these issues (a)-(h) is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 54-55 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, in particular since these claims imply that the dedicated code thereof is somehow separate from the installation, even though the statutory installation of claim 53, from which claims 54-55 depend, clearly states that the dedicated code is in fact a component of the installation itself.
To address this issue, these claims may be canceled or amended to place them in proper dependent form, for example as suggested by the Examiner’s proposed amendments for allowance which are attached with this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-52 and 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 6,555,037) in view of Reinhardt (EP 2 093 038, for which a translated abstract and machine translation are cited herein).
As to claim 34, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to the structural features of claim 34, it is noted that Payne teaches a fig. 14-15 embodiment in which a plurality of spherical receptacle members 90 are provided, each having a molding die 93 associated therewith and being without a dedicated rotary drive on account of drive wheel assemblies 87, 88 being separate from the receptacle members 90, whereby a 
Payne’s fig. 14-15 embodiment differs from claim 34 by not explicitly disclosing details regarding the aforementioned 7:65-67 mold stations, or in particular that they are operable independently and simultaneously, with a plurality of rotating stations and at least one cooling station being associated therewith, and with the conveyor operable to convey and retrieve any of the receptacle members to and from any of the stations according to a prescribed processing procedure. 
These missing features are disclosed by Reinhardt, in particular whereby a conveyor 30 (which is analogous in this instance to Payne’s support 85, base surface 89, and/or drive assemblies 87, 88) is operable to convey and retrieve any receptacle member 40 to any number of processing devices which take the form of various stations 10, 50, 60, 70 (which include heating and cooling stations) in which the receptacle members 40 may be rotated during processing (see at least the abstract in addition to figs. 1-2, 8-9, and 11 in addition to their corresponding description). This configuration permits an individual adjustment of the retention time of the receptacle members 40 in the individual stations so that they can be restored by another receptacle member during the manufacturing process, and enables optimal utilization of the system with high productivity and better space utilization (abstract, [0006]). It would have 
As to the dependent claims, it is noted again that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to claims 35-39, bearing the preceding paragraph in mind, it is noted that Payne appears to depict dispensers above receptacle members 90 in at least fig. 14, and the location in which these dispensers feed raw material to the molding dies would constitute the claim 35-37 supply station configured for what may be construed as automatic supply as outlined for corresponding aspects of the fig. 4 embodiment in which a specific type and quantity of raw 
Further, the configuration to heat and rotate of claim 40 is met by Reinhardt’s station 10, the claim 41 configuration to cool and rotate is met by Reinhardt’s station(s) 50, 60, Reinhardt likewise teaches the claim 42-43 retrieval station 70 which may be construed as being configured to automatically retrieve in accordance with claim 43, both Payne and Reinhardt are believed to disclose the claim 44 provision of only one receptacle member in a given processing device/station at a time, and both Payne and Reinhardt are believed to disclose one or more of the claim 46-47 conveyor types capable of operating asynchronously as in claim 48. The alignment device of claims 49-51 can be construed as any individual wheel of Payne’s assemblies 87, 88 and/or the associated alignment device(s) outlined by Reinhardt’s above-cited fig. 1-2, 8-9, and/or 11 embodiment(s) for the disclosed conveyor and/or for retrieval station 70 in accordance with claim 51, in which case the alignment device may be represented by one or more of the fig. 6.1-6.3 components
As to the claim 45 lock station, it is noted that the claimed function thereof to remove any one of the receptacle members from the processing procedure pertains more to an intended use of a given station than to a distinguishing structure thereof, and so such a station can be construed 
As to claims 52, 56, and 57, it is noted that Payne discloses database 57 provided with the claim 52 assignment of one or more of the claim 56-57 processing parameters (see at least 4:40-5:13 and 5:43-44), and although this is explicitly mentioned with respect to the fig. 1-2 embodiment, Payne is believed to explicitly include this database 57 as a component of controller 14 incorporated into the fig. 14-15 embodiment at 7:52-55.
The aforementioned controller 14 also meets that of claim 58 and would be configured to perform the claim 58-61 retrieval and transfer according to the molding procedure and configuration provided for the Payne installation modified by Reinhardt as outlined under the rejection of claim 34 above.

Claims 35-39, 42, 43, 51, and 58-61 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 6,555,037) in view of Reinhardt (EP 2 093 038) as applied to these claims above, and further in view of Reinhardt (US 6,162,042).
In the alternative that it is ultimately determined that Payne in view of Reinhardt ’038 does not in fact teach or render obvious the claimed provision of a supply station, the claimed specifics thereof, and/or the combination therewith of other various aspects as outlined under dependent claims 35-39, 42, 43, 51, and 58-61, it is noted that Reinhardt ’042 discloses a remarkably similar installation, particularly in which a supply/retrieval station is provided and .

Claims 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 6,555,037) in view of Reinhardt (EP 2 093 038) as applied to claims 34-52 and 56-61 above, and further in view of Nicetto (US 5,406,059).
While Payne does not appear to explicitly disclose the claim 53-55 code or its use, and in addition/alternative with respect to the features of claims 52, 56, and 57 addressed under the rejection of these claims above, it is noted that these features are disclosed by Nicetto in which rotational molding is likewise disclosed, so as to provide a machine which can automatically adapt to the mold being utilized (see at least the disclosed abstract, 1:15-19, 1:62-65, and the remainder of Nicetto’s disclosure where relevant). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Nicetto into modified Payne as providing this code and the various components associated therewith to the modified Payne 

Rejection 2
Claims 34-51 and 58-61 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (EP 2 093 038, for which a translated abstract and machine translation are cited herein) in view of either Clay (US 3,704,084) or Payne (US 6,555,037).
Claims 52, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (EP 2 093 038) in view of either Clay (US 3,704,084) or Payne (US 6,555,037) as applied to claim 34, and further in view of Payne, with is referenced separately here to make clear that this reference is being relied upon to render obvious these dependent claims regardless of which of Clay and Payne is relied upon to render obvious claim 34.
As to claim 34, it is first noted that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
As to the structural features of claim 34, it is noted that all claim features are clearly disclosed by Reinhardt as outlined in at least the fig. 1-2, 8-9, and 11 embodiments and their corresponding description, with exception that Reinhardt’s mold frames 40, which equate to the claimed receptacle members, do not have a spherical shape. However, it is noted that mold 
As to the dependent claims, it is noted again that an apparatus claim is generally not believed to be further limited by an intended material or article worked upon thereby (MPEP § 2115) or by an intended manner of operating the claimed apparatus (MPEP § 2114(II)), and must instead distinguish over prior art in terms of structure rather than function. Any such limitations as they appear in the pending claims are thus not believed to further limit the claimed apparatus or its structure.
Bearing the preceding paragraph in mind, it is noted that while a supply of raw material must take place at some point of Reinhardt’s disclosed installation, with this supply point 
Further, the configuration to heat and rotate of claim 40 is met by Reinhardt’s station 10, the claim 41 configuration to cool and rotate is met by Reinhardt’s station(s) 50, 60, Reinhardt likewise teaches the claim 42-43 retrieval station 70 which may be construed as being configured to automatically retrieve in accordance with claim 43, Reinhardt is believed to disclose the claim 44 provision of only one receptacle member in a given processing device/station at a time, and Reinhardt, Clay, and Payne are all believed to disclose one or more of the claim 46-47 conveyor types, one or more of which is capable of operating asynchronously as in claim 48. The alignment device of claims 49-51 can be construed as any associated alignment device(s) 
As to the claim 45 lock station, it is noted that the claimed function thereof to remove any one of the receptacle members from the processing procedure pertains more to an intended use of a given station than to a distinguishing structure thereof, and so such a station can be construed as being met by any one of Reinhardt’s disclosed stations, including for example one of the two disclosed cooling stations 50, 60 or any other disclosed station that removes receptacle members from other steps of the processing procedure and/or which are each capable of holding any of the receptacle members after a given step associated therewith is complete and before conveying takes place to another station that is distinct therefrom.
While Reinhardt does not disclose the claim 52, 56, or 57 database dealing with processing parameters pertaining to individual receptacles 40, Payne discloses database 57 provided with the claim 52 assignment of one or more of the claim 56-57 processing parameters (see at least 4:40-5:13 and 5:43-44), which database is operated in association with a controller 14 (7:52-55). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Payne into modified Reinhardt as providing such a database in association with such processing parameters so as to facilitate automation of Reinhardt’s installation.
It is noted that Reinhardt’s installation is either disclosed as having the claim 58-61 configuration(s) or is capable of being operated in a manner coincident therewith. Further, the claimed control device, which is recited broadly, may be construed in Reinhardt as whatever components facilitate or provide control over the various disclosed components of the installation for its operation. In the alternative that it is ultimately determined that the claimed .

Claims 35-39, 42, 43, 51, and 58-61 are additionally/alternatively rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (EP 2 093 038) in view of Clay (US 3,704,084) and/or Payne (US 6,555,037) as applied to these claims above, and further in view of Reinhardt (US 6,162,042).
In the alternative that it is ultimately determined that Reinhardt ’038 in view of Clay and/or Payne does not in fact teach or render obvious the claimed provision of a supply station, the claimed specifics thereof, and/or the combination therewith of other various aspects as outlined under dependent claims 35-39, 42, 43, 51, and 58-61, it is noted that Reinhardt ’042 discloses a remarkably similar installation, particularly in which a supply/retrieval station is provided and configured as claimed (see at least 5:15-21), and in which a controller 80 is provided for controlling the disclosed system (3:32-34), which system provides an optimum utilization of the energy employed for heating and cooling in addition to a transport between the different disclosed stations of individual receptacles while other receptacles are being subjected to processing in a given station (see at least 2:9-20 in addition to the disclosed figures and their corresponding description). It would have been obvious for one of ordinary skill in the art to incorporate these teachings of Reinhardt ’042 into modified Reinhardt ’038 as not only providing for the above-cited common supply/retrieval station, but also as providing the necessary .

Claims 52-57 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt (EP 2 093 038) in view of Clay (US 3,704,084) and/or Payne (US 6,555,037) as applied to claims 34-52 and 56-61 above, and further in view of Nicetto (US 5,406,059).
While Payne does not appear to explicitly disclose the claim 53-55 code or its use in the database 57 referenced under the rejections of claims 52, 56, and 57 above, and in addition/alternative with respect to the features of claims 52, 56, and 57 addressed under the rejection of these claims above, it is noted that these features are disclosed by Nicetto in which rotational molding is likewise disclosed, so as to provide a machine which can automatically adapt to the mold being utilized (see at least the disclosed abstract, 1:15-19, 1:62-65, and the remainder of Nicetto’s disclosure where relevant). It would have been obvious for one of ordinary skill in the art to incorporate these teachings from Nicetto into modified Reinhardt as providing this code and the various components associated therewith to the modified Reinhardt installation as well so as to facilitate customization of the installation’s various parameters according to the receptacle being utilized and in accordance with the type of article being manufactured.

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure and may be relied upon in subsequent rejections against claimed subject matter.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742